OPINION — AG — (1) PERSONS REFERRED TO BY YOU IN YOUR FIRST QUESTION WHO ARE (EMPLOYEES OF THE ADJUTANT GENERAL'S DEPARTMENT) CURRENTLY RECEIVING STRAIGHT RETIREMENT PAY, AND WHO CANNOT CHANGE OR REVOKE THEIR ELECTION TO RECEIVE SUCH RETIREMENT PAY INSTEAD OF A RETIREMENT ANNUITY, ARE ELIGIBLE FOR AND REQUIRED TO PARTICIPATE IN THE PUBLIC EMPLOYEES RETIREMENT SYSTEM. THE PERSON REFERRED TO BY YOU IN YOUR FIRST QUESTION WHO HAVE ELECTED AND ARE CURRENTLY RECEIVING A RETIREMENT ANNUITY (I.E., A REDUCED AMOUNT OF RETIREMENT PAY WITH PROVISIONS FOR BENEFICIARIES) ARE NOT ELIGIBLE FOR THE SYSTEM. (2) THE PERSONS REFERRED TO BY YOU IN YOUR SECOND QUESTION WHO HAVE ELECTED TO RECEIVE A RETIREMENT ANNUITY ARE NOT ELIGIBLE FOR THE SYSTEM. IF THESE PERSONS HAVE NOT EXERCISED THEIR ELECTION BUT MAY STILL DO SO, THEY ARE NOT ELIGIBLE FOR THE SYSTEM. IF SUCH PERSONS OR ANY OF THEM ELECTED TO RECEIVE STRAIGHT RETIREMENT PAY AND THEY CANNOT, UNDER EXISTING LAW, CHANGE OR REVOKE SAID ELECTION, THEY ARE ELIGIBLE FOR AND REQUIRED TO PARTICIPATE IN THE SYSTEM. CITE:  OPINION NO. 63-319, 74 O.S. 1963 Supp., 902 [74-902](16), 74 O.S. 1971 902 [74-902](16) (BURCK BAILEY)